Citation Nr: 1038126	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  09-44 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty in the US Air Force from 
November 1951 to November 1955, and from December 1955 to 
November 1961.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

At the outset, the Board notes that the appellant's claims 
folder, and specifically the Statement of the Case, contains a 
reference to a Virtual VA file for the appellant.  This 
electronic file was checked for new or relevant information; 
however, a review of the electronic file revealed that it 
contained entirely duplicative information, such as a previous 
rating action and cover sheet, that are already in the claims 
folder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service medical treatment records do not show treatment 
or complaints involving hearing loss.

2.  VA audiological test results do not show puretone thresholds, 
at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 decibels or 
greater; or auditory thresholds for at least three of the 
frequencies at 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test at less than 94 percent in the 
right or left ear.

3.  The evidence is in equipoise as to whether tinnitus began in 
service.




CONCLUSIONS OF LAW

1.  The appellant does not have a right or left ear hearing loss 
disability for VA benefit purposes and service connection for a 
bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.385 (2009).

2.  Resolving reasonable doubt in the appellant's favor, tinnitus 
was incurred in the appellant's military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has come before the Board claiming that he now 
suffers from hearing loss of both ears and tinnitus.  He 
attributes both conditions to his military service and asks that 
the Board find in his favor, and grant service connection.  Under 
38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. 
§ 3.303(b) (2009), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the appellant's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in- service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

I.  Bilateral Hearing Loss

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The RO sent the 
Veteran a letter dated in January 2009 which explained the types 
of information and evidence that would substantiate the claim, 
the evidence that VA would seek to provide and the information 
and evidence which the appellant was to provide.  The letter also 
provided information concerning the assignment of ratings and 
effective dates.  Accordingly, the notice requirements of the 
VCAA have been satisfied.  

The Veteran submitted medical evidence directly to VA.  The RO 
then provided him with a VA examination thus satisfying the duty 
to assist requirements. 

With respect to the first requirement of a current disability, 
before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For the purposes 
of applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory threshold 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

Even though disabling hearing loss may not be demonstrated at 
separation, a appellant may nevertheless establish service 
connection for a current hearing loss disability by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for 
normal hearing is from zero to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree of 10 
percent or more within one year of the appellant's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The appellant has come before the VA asking that service 
connection be granted for bilateral hearing loss.  In conjunction 
with his claim for benefits, the appellant proffered a private 
hearing examination report along with a statement from an ear, 
nose, and throat doctor concerning any condition found.  That 
statement is dated October 2008.  In the letter, the doctor 
stated that the appellant had high frequency sensorineural 
hearing loss in both ears and that said hearing loss was due to 
or the result of noise exposure the appellant experienced while 
on active duty.  Attached to the letter was an audiological 
examination which stated that from 250 to 4000 Hertz, the 
appellant's hearing was normal.  From 6000 to 8000 Hertz, the 
appellant had hearing loss in both ears.

Following the submission of the private examination report and 
opinion, a VA audiological examination was accomplished in 
February 2009.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
10
10
10
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  The 
examiner noted that the appellant had normal hearing bilaterally.  
The average puretone thresholds were 12.5 decibels in the right 
ear and 11.25 decibels in the left ear.

At the outset, the Board finds that the VA examination was 
adequate as testing was done that provided information concerning 
the appellant's speech recognition scores and as audiological 
testing was done from 500 Hz. to 4000 Hz.  The Board next finds 
that the appellant has not been diagnosed by a private or federal 
doctor as having hearing loss at the pure tone thresholds used by 
VA to determine hearing loss.  In other words, he does not have 
evidence of current, sensorineural hearing loss via audiogram.  
That is, per 38 C.F.R. § 3.385 (2009), the appellant has not been 
measured to have impaired hearing because the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is not 40 decibels or greater; or the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are not 26 decibels or greater; or the speech recognition 
scores using the Maryland CNC Test are not less than 94 percent.  
Thus, as the appellant has not demonstrated a current diagnosis 
of hearing loss conforming to the requirements of 38 C.F.R. § 
3.385 (2009), service connection must be denied.

Yet, despite the fact that the appellant does not have a ratable 
hearing loss, the appellant still contends that he suffers from 
bilateral hearing loss.  However, the appellant has not provided 
any additional medical evidence that would support his claim.  He 
has not proffered audiological measurements that would indicate 
that his hearing loss meets the minimum VA requirements.  
Moreover, the appellant is not himself shown to have the 
requisite medical expertise to provide his own objective clinical 
opinion that he now suffers from a hearing loss of both ears that 
meets the minimum VA requirements and that the hearing loss is 
attributable to his service or a service-connected disorder.

Yet the Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Therefore, the appellant's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but also extends 
to the first two.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994), (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board believes that the appellant is sincere in expressing 
his opinion with respect to the etiology of the purported, but 
medically undocumented, disorder.  However, the matter at hand 
involves complex medical assessments that require medical 
expertise.  See Jandreau.  The appellant is not competent to 
provide more than simple medical observations. He is not 
competent to provide complex medical opinions regarding the 
actual existence of a hearing loss disability for VA purposes 
and, if present, the etiology of the claimed disorder.  See Barr.  
Thus, the lay assertions are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from bilateral hearing loss for VA 
purposes that was caused by or related to his service has not 
been presented.  The Board cannot grant the appellant's claim 
unless the facts of the case meet the minimum requirements under 
38 C.F.R. § 3.385 (2009).  As the appellant's purported hearing 
loss failed to meet the requirements under 38 C.F.R. § 3.385 
(2009), the Board must deny the claim.  

II.  Tinnitus

As discussed above, the Board finds that the Agency of Original 
Jurisdiction (AOJ) has satisfied the duties to notify and assist, 
as required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue involving tinnitus now on 
appeal given the favorable nature of the Board's decision.

The appellant has written that he has suffered from ringing of 
the ears, tinnitus, since service and he believes the condition 
to be due to loud noise exposure he experienced while in the US 
Air Force.  The service medical treatment records do not show the 
appellant complaining about ringing in his ears either during 
service or upon completion of his enlistment.  Nevertheless, the 
service records do support that the appellant was more likely 
than not exposed to hazardous noise produced by airplane engines 
and personal weapons based on his military occupational specialty 
of Air Policeman.

In conjunction with his claim for benefits, the appellant 
underwent a VA audiological examination in February 2009.  At 
that examination, the appellant stated that he had been suffering 
from tinnitus but that he could not remember when it started.  
Upon the conclusion of the examination, the examiner confirmed 
the diagnosis of tinnitus but found that the condition was not 
related to service.  

The record also contains an opinion by the appellant's ear, nose, 
and throat doctor that was dated October 2008.  In that opinion, 
the specialist concluded that the appellant was suffering from 
tinnitus and that the condition was due to or the result of the 
appellant's inservice noise exposure.  

In sum, the probative evidence is as follows.  The appellant 
experienced acoustic trauma in service.  The appellant has been 
diagnosed with tinnitus although a VA examiner has hypothesized 
that the condition began after service.  A private specialist has 
offered a contrary opinion indicating that the appellant's 
tinnitus is the result of the appellant's noise exposure while 
enlisted in the US Air Force.

In determining whether evidence submitted by the appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's limited 
statements that he has proffered during the course of this appeal 
have not been contradictory.  Moreover, they have been consistent 
with the exigencies of active duty service and more specifically 
with the duties performed by the appellant while he was in the US 
Air Force.  It is further noted that since the appellant filed 
his claim, his recitation of the assertions made has remained 
consistent and not at odds with other statements made by the 
appellant.  Thus, the Board finds that the appellant's written 
evidence is credible, probative, and it adds weight to the 
overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145 155-
156 (1996).

The Board acknowledges that a VA audiologist has hypothesized 
that the appellant's diagnosed tinnitus was not caused by 
inservice noise exposure and a private medical specialist has 
offered a contrary opinion.  With regards to these pieces of 
medical evidence, the Board must weigh the credibility and 
probative value of the medical opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another when 
the Board gives an adequate statement of reasons and bases for 
doing so).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors such 
as the health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of an appellant's medical history, is 
not a requirement for private medical opinions.  A review of the 
claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted solely 
because the opining clinician did not review the claims file as 
there are other means by which a physician can become aware of 
critical medical facts, such as a history of treating the 
appellant for an extended period of time and/or reviewing 
pertinent medical literature.  The relevant focus is not on 
whether the clinician had access to the claims file, but instead 
on whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes is derived.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in 
Nieves-Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.

In this instance, the VA audiologist concluded that tinnitus was 
less likely a result of noise trauma in the Air Force as the 
appellant was not certain when the tinnitus started.  The 
contrary opinion by the private specialist also reviewed the 
appellant's military records, he examined the appellant, and then 
provided an opinion that tinnitus was related to excessive noise 
in service.  In that regard, the Board notes that the Veteran 
reported that he did not have high noise exposure in his civilian 
work on the subway.  Therefore, it is the conclusion of the Board 
that the evidence is at least in equipoise.    

The Board would add that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has further clarified that 
lay evidence can be competent and sufficient to establish a 
diagnosis or etiology when (1) a lay person is competent to 
identify a medical condition; (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  Information in the service records supports 
the appellant's contentions and his assertions concerning his 
noise exposure are consistent with service.  The Board further 
believes that the consistent written and spoken statements and as 
such, the statements are competent to show in-service occurrence 
because the condition itself (ringing in the ears) is capable of 
lay observation.  Again, see Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009) (rejecting view lay person is not competent to 
provide testimony regarding nexus); see also Barr v. Nicholson, 
21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is 
not always required to establish the elements of in-service 
incurrence and nexus); Gutierrez v. Principi, 19 Vet. App. 1, at 
8-9 (2004) (lay persons are competent to report objective signs 
of illness in Persian Gulf War illness cases).

When, after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see 
also 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  The Court pointed out 
in Gilbert that under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  In view 
of the foregoing, the Board finds that the evidence is, at least, 
in equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that the appellant's tinnitus is the 
result of noise exposure he endured while he was on active duty 
in the US Air Force.  Therefore, service connection is granted.


ORDER

1.  Entitlement to service connection for bilateral hearing loss 
is denied.

2.  Entitlement to service connection for tinnitus is granted.  



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


